Case: 21-40034     Document: 00516111074         Page: 1     Date Filed: 11/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 30, 2021
                                  No. 21-40034
                                                                   Lyle W. Cayce
                                                                        Clerk
   Gloria Carolina Manzo-Hernandez; Victor Zepata-
   Jasso; Moises Amadeo Mancia-Mendoza; Mercy Rocio
   Duchi-Vargas; Jatzeel Antonio Cuevas-Cortes,

                                                        Petitioners—Appellants,

                                       versus

   Assistant Warden Juan Saucedo,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 5:20-CV-95


   Before Stewart, Ho, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Petitioners-Appellants Gloria Carolina Manzo-Hernandez, Victor
   Zepata-Jasso, Moises Amadeo Mancia-Mendoza, Mercy Rocio Duchi-
   Vargas, and Jatzeel Antonio Cuevas-Cortes are undocumented immigrants



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40034        Document: 00516111074             Page: 2      Date Filed: 11/30/2021




                                         No. 21-40034


   who were detained as material witnesses at the La Salle County Regional
   Detention Center in Encinal, Texas. Petitioners filed a habeas petition on
   behalf of themselves and a putative class of similarly-situated individuals for
   injunctive and declaratory relief, seeking, respectively and among other
   rulings, their release from custody and a declaration that they were
   unlawfully detained. The district court denied their motion for class
   certification and habeas petition. It also dismissed their request for a
   declaratory judgment without prejudice. Petitioners appealed. By the time
   they did so, however, Petitioners were no longer in custody. Accordingly, we
   hold that this case is moot and therefore dismiss this appeal.
                          I. FACTS & PROCEDURAL HISTORY
           According to the operative petition, Petitioners were undocumented
   immigrants arrested by United States Border Patrol agents. Although
   Petitioners were never charged with a crime, magistrate judges of the Laredo
   division detained them between January 2020 and March 2020 as material
   witnesses so that they could testify in criminal prosecutions for human
   trafficking. Before they were detained, law enforcement officers submitted
   nearly identical affidavits for every alien. Specifically, each affidavit
   requested “designation and detention as [a] material witness[] under 18
   U.S.C. Section 3144” 1 and that the alien be held on $25,000 bond “pending
   disposition” of the criminal matter in which the individual was detained to
   provide testimony. Petitioners were then detained without counsel after
   making a short “initial appearance” in which “no individual findings were
   made.” Petitioners have not appeared in court since their initial appearance


           1
            Section 3144 states, “If it appears from an affidavit filed by a party that the
   testimony of a person is material in a criminal proceeding, and if it is shown that it may
   become impracticable to secure the presence of the person by subpoena, a judicial officer
   may order the arrest of the person[.]” § 3144.




                                               2
Case: 21-40034       Document: 00516111074             Page: 3     Date Filed: 11/30/2021




                                       No. 21-40034


   and the extended detention has “taken a substantial toll on their mental,
   emotional, and physical health[,]” all exacerbated by the COVID-19
   pandemic.
          Petitioners filed a habeas petition pursuant to 28 U.S.C. § 2241
   against Omar Juarez, the warden of the La Salle County detention center.
   After the district court denied a temporary restraining order, Petitioners filed
   an amended petition, substituting Respondent-Appellee Juan Saucedo, the
   assistant warden of the detention center, for Juarez. Petitioners claimed that
   the above-mentioned process of detaining witnesses reflects a “policy or
   practice” of failing to comply with § 3144 and associated procedural
   protections outlined in 18 U.S.C. § 3142. 2 They also claimed that this policy
   or practice violated the Due Process Clause of the Fifth Amendment.
   Petitioners sought their release and an injunction against Saucedo from
   “detaining individuals [under § 3144] without a valid detention order[.]”
   They additionally requested declarations under the Declaratory Judgment
   Act, 28 U.S.C. §§ 2201–02, that (1) Saucedo had detained Petitioners in
   violation of § 3144 and the Constitution and (2) detentions under § 3144
   must follow individualized findings. Finally, Petitioners sought to represent
   themselves and a class of around 156 individuals who “have experienced
   similar or identical treatment[.]”
          Petitioners filed for class certification, which the district court denied
   without prejudice because “[t]he parties agreed that the [district] [c]ourt
   would first consider any motion to dismiss before considering the issue of
   class certification.” Petitioners then sought reconsideration of that ruling.
   The district court held a hearing on the motion during which it clarified that



          2
            As relevant here, these provisions are encompassed within the Bail Reform Act,
   18 U.S.C. §§ 3141–50.




                                             3
Case: 21-40034      Document: 00516111074          Page: 4    Date Filed: 11/30/2021




                                    No. 21-40034


   it “expect[ed] that the government would not use the timing as a bar to the
   motion for class certification in the future if [the parties] reach that stage
   based upon the ruling [the district court] made to remove” Petitioners’ class-
   certification “motion from the docket.”
          Meanwhile, the Government moved to dismiss the case, which the
   district court construed as a motion to dismiss under Federal Rules of Civil
   Procedure 12(b)(1) and 12(b)(6) for lack of subject-matter jurisdiction and for
   failure to state a claim upon which relief can be granted, respectively. By the
   date the Government filed its motion, all named petitioners except Manzo-
   Hernandez had been released. The district court then dismissed Petitioners’
   claims, declining to exercise jurisdiction over them as a matter of discretion.
   It then denied the motion for reconsideration as moot and issued a final
   judgment.
          Petitioners timely appealed the district court’s order dismissing their
   case but not its denial of class certification or motion for reconsideration. By
   the time they filed their notice of appeal, Manzo-Hernandez had been
   released.
                            II. STANDARD OF REVIEW
          We review the dismissal of a declaratory judgment action for abuse of
   discretion. Sherwin-Williams Co. v. Holmes Cnty., 343 F.3d 383, 389 (5th Cir.
   2003). The parties agree that the same standard governs Petitioners’ habeas
   claim. However, none of the parties cite any caselaw in support of that
   proposition. The relevant habeas provision states, “Writs of habeas corpus
   may be granted by the Supreme Court, any justice thereof, the district courts
   and any circuit judge within their respective jurisdictions.” § 2241(a)
   (emphasis added). Although sounding in discretion, this court has not
   determined the standard of review that applies to a district court’s decision
   to forego exercising its habeas authority. Typically, “[i]n an appeal from the




                                          4
Case: 21-40034         Document: 00516111074                Page: 5       Date Filed: 11/30/2021




                                           No. 21-40034


   denial of habeas relief, this court reviews a district court’s findings of fact for
   clear error and issues of law de novo.” Jeffers v. Chandler, 253 F.3d 827, 830
   (5th Cir. 2001) (per curiam). But we need not resolve this issue today since
   we hold that this case is moot.
                                        III. DISCUSSION
           The Government asserts this action is now moot for several reasons.
   First, the Government argues that Petitioners’ individual claims are moot
   because the named petitioners have been released. It additionally contends
   that their class claims are moot because “[t]he Laredo Division appears to
   have adopted new procedures in which it is holding detention hearings
   pursuant to the Bail Reform Act” and because Petitioners did not appeal the
   district court’s order denying class certification. Finally, the Government
   adds that no mootness exception applies to either their individual or class
   claims. We agree that Petitioners’ individual and class claims are moot and
   that no exception applies.
           Article III of the Constitution authorizes federal courts to decide only
   “Cases” or “Controversies.” U.S. CONST., Art. III, § 2. 3 The “actual
   controversy must be extant at all stages of review, not merely at the time the
   complaint is filed.” Alvarez v. Smith, 558 U.S. 87, 92 (2009) (quotation
   omitted). “A case becomes moot—and therefore no longer a ‘Case’ or
   ‘Controversy’ for purposes of Article III—‘when the issues presented are no
   longer “live” or the parties lack a legally cognizable interest in the



           3
              To satisfy the “Case” or “Controversy” requirement, the party invoking “the
   power of a federal court [must] demonstrate standing.” Already, LLC v. Nike, Inc., 568
   U.S. 85, 90 (2013). To prove standing, a plaintiff must show that she “h[as] (1) suffered an
   injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3)
   that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 578
   U.S. 330, 338 (2016).




                                                  5
Case: 21-40034        Document: 00516111074             Page: 6      Date Filed: 11/30/2021




                                        No. 21-40034


   outcome.’” Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (quoting
   Murphy v. Hunt, 455 U.S. 478, 481 (1982)). A moot claim “presents no
   Article III case or controversy, and a court has no constitutional jurisdiction
   to resolve the issues it presents.” Nat’l Rifle Ass’n of Am., Inc. v. McCraw,
   719 F.3d 338, 344 (5th Cir. 2013) (citation omitted). Since mootness is a
   jurisdictional issue, we must address it before reaching the merits of
   Petitioners’ case. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–
   95 (1995).
           A. Individual Claims
           Petitioners do not argue that their individual claims remain live but
   continue to seek injunctive relief for themselves, as well as on behalf of a
   putative class of detained witnesses. 4 Although a habeas claim may not be
   moot when the petitioner faces collateral consequences from his or her
   detention, see Fassler v. United States, 858 F.2d 1016, 1018 n.3 (5th Cir. 1988)
   (per curiam), Petitioners do not point to any such consequences that they
   have suffered. Moreover, although a plaintiff seeking damages may avoid
   mootness even if injunctive relief is no longer available to him or her, Opulent
   Life Church v. City of Holly Springs, 697 F.3d 279, 286 (5th Cir. 2012), the
   plaintiff “must demonstrate either continuing harm or a real and immediate
   threat of repeated injury in the future,” when merely pursuing declaratory
   relief, Bauer v. Texas, 341 F.3d 352, 358 (5th Cir. 2003). Petitioners have not
   demonstrated they face such circumstances. Finally, although there is an
   exception to the mootness doctrine for claims that are “capable of repetition,



           4
             In fact, Petitioners simply state in a footnote within their opening brief that
   “[t]hough [the named petitioners] have now been released, they may press their claims for
   injunctive relief and continue to pursue claims on behalf of a putative class of detained
   witnesses.” Besides citing several Supreme Court cases in support, Petitioners do not
   explain why their individual and class claims are not moot.




                                              6
Case: 21-40034          Document: 00516111074              Page: 7       Date Filed: 11/30/2021




                                           No. 21-40034


   yet evading review[,]” that exception is inapplicable here because Petitioners
   have not “demonstrated a reasonable likelihood that [they] will once again
   be” detained. Spencer v. Kemna, 523 U.S. 1, 17–18 (1998). Hence, their
   individual claims are moot.
           B. Class Claims
           “As a general rule, ‘a purported class action becomes moot when the
   personal claims of all named plaintiffs’ have been satisfied prior to
   certification of a class, since, under such circumstances, there is no longer an
   Article III ‘case or controversy’ for the court to resolve.” Ward v. Hellerstedt,
   753 F. App’x 236, 241 (5th Cir. 2018) (quoting Murray v. Fid. Nat’l Fin., Inc.,
   594 F.3d 419, 421 (5th Cir. 2010)). 5 Since, as discussed above, Petitioners’
   individual claims are moot, their class claims are too unless those claims “fall
   within an exception to the general rule[.]” Id. Petitioners cite to several
   Supreme Court cases that involve different such exceptions.
           One case is Sosna v. Iowa, 419 U.S. 393, 402 (1975). In Sosna, “[t]he
   Court declined to find mootness where the named class action plaintiff’s



           5
               As this court has previously observed:
           [I]t is well established that the ‘voluntary cessation of allegedly illegal
           conduct does not deprive the tribunal of power to hear and determine the
           case, i.e., does not make the case moot. But jurisdiction, properly acquired,
           may abate if [the] case becomes moot because (1) it can be said with
           assurance that there is no reasonable expectation that the alleged violation
           will recur, and (2) interim relief or events have completely and irrevocably
           eradicated the effects of the alleged violation.’
   Pederson v. La. State Univ., 213 F.3d 858, 874 (5th Cir. 2000) (quoting Cnty. of L.A. v. Davis,
   440 U.S. 625, 631 (1979)). As noted, the named petitioners have received the relief that
   they sought: release from detention. This is not a situation where the petitioners remain
   detained, but the respondent has otherwise voluntarily adjusted the complained-of conduct
   causing the injury. Given this, we need not consider the Government’s additional argument
   that a change in policy mooted the class claims.




                                                 7
Case: 21-40034       Document: 00516111074         Page: 8    Date Filed: 11/30/2021




                                    No. 21-40034


   claim becomes moot after the class was certified.” Fontenot v. McCraw, 777
   F.3d 741, 748 (5th Cir. 2015) (citing 419 U.S. at 402–03). “The fact that a
   putative class acquires an independent legal status once it is certified
   was . . . essential to [the Court’s] decision[] in Sosna.” United States v.
   Sanchez-Gomez, 138 S. Ct. 1532, 1539 (2018) (citations and internal quotation
   marks omitted).
          Petitioners also cite United States Parole Commission v. Geraghty, 445
   U.S. 388, 399 (1980). “The Court there held that a putative class
   representative can maintain an action when the suit ‘would have acquired the
   independent legal status described in Sosna but for the district court’s
   erroneous denial of class certification.’” Fontenot, 777 F.3d at 749 (quoting
   Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 74–75 (2013)).
          As noted, the district court denied Petitioners’ class-certification
   motion without prejudice so it could first rule on the Government’s motion
   to dismiss, and Petitioners did not appeal that order. Consequently,
   Petitioners “cannot avail themselves of Sosna or Geraghty” because “Sosna
   requires that the named plaintiff had a personal stake in the action at the time
   the class was properly certified” and “Geraghty extends this exception to cases
   where the named plaintiffs contend that class certification was wrongly
   denied” and timely appealed that ruling. Id. (internal citation and quotation
   marks omitted).
          Finally, Petitioners contend this case remains live because their claims
   fall under the “inherently transitory” exception to mootness. Petitioners cite
   Gerstein v. Pugh, 420 U.S. 103, 110 n.11 (1975), for support. Gerstein observed
   that the named representatives of a putative class of pretrial detainees
   ordinarily must show that they “were still in custody awaiting trial when the
   District Court certified the class.” Id. But the Court also recognized that
   Sosna provides an exception where “[t]he length of pretrial custody cannot




                                          8
Case: 21-40034       Document: 00516111074            Page: 9      Date Filed: 11/30/2021




                                       No. 21-40034


   be ascertained at the outset, and it may be ended at any time by release on
   recognizance, dismissal of the charges, or a guilty plea, as well as by acquittal
   or conviction after trial.” Id. (citing Sosna, 419 U.S. at 402 n.11). In such
   circumstances, “[i]t is by no means certain that any given individual, named
   as plaintiff, would be in pretrial custody long enough for a district judge to
   certify the class.” Id. Gerstein is distinguishable, however, because there the
   district court in fact certified the case as a class action. See id. at 107, 110 n.11.
   Here, the district court denied Petitioners’ class-certification motion, albeit
   without prejudice—a decision that Petitioners, again, did not appeal.
          For that reason, Alvarez, 558 U.S. 87, controls. There, the Supreme
   Court held that a party’s claims cannot avoid mootness when the party fails
   to appeal the denial of class certification, even when that denial was not on
   the merits:
          The plaintiffs point out that they sought certification of a class.
          And a class might well contain members who continue to
          dispute ownership of seized property. But that fact is beside the
          point. The District Court denied the plaintiffs’ class
          certification motion. The plaintiffs did not appeal that denial.
          Hence the only disputes relevant here are those between these
          six plaintiffs and the State’s Attorney; those disputes
          concerned cars and cash; and those disputes are now over.
   Id. at 92–93. Petitioners do not cite any authority that undermines Alvarez.
   Instead, Petitioners argue Alvarez is inapposite because the district court
   here never issued a substantive ruling on their class-certification motion. The
   upshot, according to Petitioners, is that their “motion for class certification
   remains pending before the district court.” Petitioners add that, when
   deciding not to appeal the district court’s order denying the motion without
   prejudice, they “relied on the district court’s characterization and
   assurances” that the named petitioners “retained an interest in asserting the
   same class claims notwithstanding release or putative changes in policy.”




                                             9
Case: 21-40034     Document: 00516111074           Page: 10   Date Filed: 11/30/2021




                                    No. 21-40034


          Notwithstanding Petitioners’ contrary framing, the record shows that
   the district court denied Petitioners’ class-certification motion with the
   understanding that Petitioners could renew the motion only if their individual
   claims survived dismissal. Petitioners moved for reconsideration, but the
   district denied that motion, dismissed Petitioners’ claims, and issued a final
   judgment. Thus, no motions are pending below. And because Petitioners did
   not appeal either order related to their class-certification motion, “the only
   disputes relevant here are those between” the named Petitioners and the
   Government, “and those disputes are now over.” Id. at 92–93; see also 28
   U.S.C. § 1292(e); FED. R. CIV. P. 23(f). We thus conclude this appeal is moot.
                                IV. CONCLUSION
          For the foregoing reasons, we DISMISS this appeal as moot.




                                        10